Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Disposition of Claims
Claims 1-2, 4-6, 8-9, and 11-19 were pending.  Claims 2-3, 7, 10, and 13 have been cancelled.  Amendments to claims 1 and 12 are acknowledged and entered.  Claims 1, 4-6, 8-9, 11-12, and 14-19 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2016/0222356 A1, Published 08/04/2016.  Amendments to the specification presented on 06/30/2017 are acknowledged and entered.  

Response to Arguments
Applicant's arguments filed 12/22/2020 regarding the previous Office action dated 06/23/2020 have been fully considered.  In light of the amendments to the claims and the acceptance of examiner’s amendments, all outstanding rejections have been withdrawn as noted herein.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-2, 4-6, 8-9, and 11-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendments to the specification.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Dermott on 03/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, at line 1, please replace “Claim 2” with --claim 1--.  
In claim 14, at line 1, please replace “Claim 13” with –claim 12--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The level of skill in the AAV production prior art was very high, and it was common and obvious to optimize conditions for AAV production, especially in suspension cell systems.  It was common to use HEK293 cells transfected with PEI for production, as well as the 3 plasmid helper system to generate AAV particles (See e.g. Park JY, et. al. Biotechnol Bioeng. 2006 Jun 20;94(3):416-30.; Hildinger M, et. al. Biotechnol Lett. 2007 Nov;29(11):1713-21. Epub 2007 Jul 17.).  Durocher et al.( Durocher Y, et. al. J Virol Methods. 2007 Sep;144(1-2):32-40. Epub 2007 Apr 30.) optimized rAAV2 production in HEK293 suspension cells by evaluating different plasmid ratios, cell densities, and harvest times. In their one factor at a time (OFAT)-optimized system, they achieved pre-purification yields approaching 3 × 10^13 viral genomes (VGs)/L. Likewise, Grieger et al. (Grieger JC, et. al. Mol Ther. 2016 Feb;24(2):287-297. Epub 2015 Oct 6.) achieved pre- and post-purification yields greater than 1 × 10^14 and 1 × 10^13 VGs/L, respectively, by individually varying the plasmid ratios, transfection reagent to plasmid DNA ratio, total plasmid DNA concentrations, and cell density in a HEK293 suspension cell system. Similar to these groups, the inventors optimized a protocol that worked better for different types and strains of AAV that had an unpredictable optimized plasmid ratio.  While previous groups had also optimized this ratio, it was common amongst them to use a 1:1:1 pHelper:pTrans:pCis ratio and the ratio utilized by the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8-9, 11-12, and 14-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.